Title: From Benjamin Franklin to Sir Alexander Dick, [5 October 1759]
From: Franklin, Benjamin
To: Dick, Sir Alexander


Miln Square, Friday morning, [October 5, 1759]
Dr. Franklin and his Son present their respectful Compliments to Sir Alexander Dick, and shall attend him to Preston-field tomorrow with great Pleasure. They are extreamly oblig’d to Sir Alexander for his kind Invitation to spend some Days at his Seat in the Country, but doubt the short Stay they must make in these Parts will not allow them that Advantage.
 Addressed: To / Sir Alexander Dick / Preston Field
